—Order, Supreme Court, New York County (Lewis Friedman, J.), entered August 21, 1997, which, inter alia, granted defendants^ respondents’ motions to dismiss the complaint and denied plaintiffs cross-motion for discovery with respect to the issue of long-arm jurisdiction, unanimously modified, to the extent of denying the motions except as to the fraud claim, and granting the cross-motion, reinstating the portions of the complaint as indicated, with leave to renew the motions to dismiss the complaint upon the completion of discovery, and otherwise affirmed, without costs.
The IAS Court generally erred in concluding as a matter of law that the relevant transactions were to occur outside of New York and that there was no substantial relationship between the transactions that did occur in New York and plaintiffs claims. We find that the present record is inadequate to determine the jurisdictional issues under New York’s long-arm statute (CPLR 302) and we remand for discovery on that issue. We affirm, though, to the extent that the fraud claims, which were merely duplicative of the breach of contract claims, and which were not pleaded with sufficient specificity as to actors, time and place, were dismissed. Concur — Sullivan, J. P., Rosenberger, Rubin and Tom, JJ.